Case 4:19-cr-40018-TSH Document 122 Filed 08/19/21 Page 1 of 2

 

 

U.S. Department of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See "Justructions for Service of Precess by U.S. Marshal”
SOUT am a DRT oe PPO dE a EE)

PLAINTIFF COURT CASE NUMBER

UNITED STATES OF AMERICA, 19-CR-40018

DEFENDANT TYPE OF PROCESS

JULIO RIVERA

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE. § WILLIAM TORRES Reg. #53442-069

AT ADDRESS (Street or RFD, Apartment No, Citv, State and ZIP Code)
MDC Guaynabo 652, Carr. 28, Guaynabo, P.R. 00965

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be 1
Clerk of served with this Form 285
erK oO

f i'd : Number of lo be
United States District Court for Puerto Rico sete vetticeas ° 1
150 Chardén Avenue, Room 150 Check lor service
San Juan, P.R. 00918 on U.S.A.

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

 

 

 

 

 

 

 

Signature of Attormey other Originator requesting service on behalf of () PLA(NTIFF TELEPHONE NUMBER DATE
(J) DEFENDANT

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE

 

 

 

 

{ acknowledge receipt for the total Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve

(Sign only for USM 285 if more 8/02/2021
than one USM 285 ts submitted) ! Na. 69 Bs a

 

 

 

 

 

 

f. é
Thereby certify and return that [ [Wave personally served , [] have legal evidence of service, [] have executed as shown in “Remarks”, the process described on the
individual, company, corporation, etc , al the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below

 

(2 Thereby certify and retum that [ am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served {ifnor shown above) Date Tune LJ am
,

ov fiefs |2:0¢ Al pm

Address (complete only different than shown above) Signature of U.S. Marshal or Deputy
C
Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amount owed to US. Marshal® or
c (including endeavors) (Amount of Refund*)
BES.00 | Bg 96 Oia s.96
REMARKS
Form USM-285

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE . Rev. 11/18
Case 4:19-cr-40018-TSH Document 122 Filed 08/19/21 Page 2 of 2

AO 89 (Rev 08/09) Subpoena to Testify at a Hearmg or Trial in a Criminal Case (Page 2)

Case No. 19-CR-40018-TSH
PROOF OF SERVICE

This subpoena for (name of individual and title, ifany) William Torres
was received by me on (date) O2/. Jace

1 served the subpoena by delivering a copy to the named person as follows: dn fle-se A of

Gury rabeo PAPC
on (date) OB 4 Sed ; or

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, | have also
tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

© I returned the subpoena unexecuted because:

7S:
My fees are $ x. 9h for travel and $ b s Go for services, fora total of $ 398

| declare under penalty of perjury that this information is true.

Date: 6/0 / 4

   

Server's signature

Pevios head  CLousy

Printed name and title

Pate he, f. fe OO FE

Server's address

Additional information regarding attempted service, etc:
